DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-11 are rejected under 35 U.S.C. 103 as obvious over Watanabe et al (PG-PUB US 2011/0068678) in view of Terada (U.S. 5,869,931).
Regarding claim 1, Watanabe et al disclose a lighting device (ABSTRACT). The device comprises 
(1) a fluorescent discharge lamp 21/31 having a glass tube 22/32 for sealing discharge gas (e.g. xenon) therewithin, and
(2) a pair of external electrodes 23a & 23b/33a & 33b (i.e. an excimer lamp having an arc tube…, a first electrode, and a second electrode, Figures 2 & 3, paragraphs [0005], [0031], [0079] & [0091]), 
wherein 
(a) the glass tube 22 includes (i) a cylindrical portion having a first end portion and a second end portion, (ii) a first dome-shaped end portion (i.e. a first diameter-reduced portion…), and (iii) a second dome-shaped end portion (i.e. a second diameter-reduced portion…, Figure 2); and
(b) the electrodes 23a and 23b are  provided on the outer surface of respective end portion, but not over  the respective dome-shaped end portions (Figure 2, paragraph [0079]).
As evident by the teaching of Naito et al (references are referred to PG-PUB US 2018/0230011, an equivalent English document for WO2017/033727 with publication date of March 2, 2017), a discharge/excimer lamp enclosed with xenon can generate ozone (paragraphs [0047] & [0051]).         
Watanabe teaches that the tube 22 is secured/supported by the electrodes 23a and 23b (Figure 2), but does not teach a casing to fix the tube 22 or to expose central portion of tube 22. However, Terada discloses a fluorescent lamp (ABSTRACT).  Terada teaches that the lamp comprises a glass bulb 2 to enclose rare gas therewithin, an external electrode 5 on the glass bulb 2, and a heat radiation sheet 6 enclosing the external electrode 5, wherein the heat radiation sheet 6 covers/supports the external electrode 5 on the glass bulb by a spring force and exposes the central portion of the glass bulb by not coving the opening portion 5a of the glass bulb (i.e. a casing, cylindrical portion….fixed to the casing via electrodes….. or in direct contact with the casing, …central portion… is  exposed from the casing, Figures 1-2, col. 3, line 1-30). Terada further indicates that the heat radiation sheet 6 enables the heat radiation of the glass bulb without affecting the illuminance characteristics of the lamp, thus preventing a reduction in illuminance of the lamp (col. 3, line 12-15 & col. 4, line 44-48).  
Therefore, it would be obvious for one having ordinary skill in the art to utilize a heat radiation sheet to cover/support the externa electrodes and to expose the central portion of the glass tube as suggested by Terada in order to radiate heat generated from the lamp, hence preventing a reduction in illuminance of the lamp within the device of Watanabe.
It should be noted that “a casing” does not recite any additional structures and will be interpreted as “a structure for at least partially enclosing another structure”. The heat radiation sheet 6 of Terada is a structure for at least partially enclosing the glass bulb, reading on “a casing”.
 It should be noted that the recitation of “an ozone generating device” is in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Also, “an ozone generating device” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).
Regarding claim 2, Watanabe teaches that the electrodes 23a and 23b are not provided over the respective dome-shaped end portions (Figure 2, paragraph [0079]).
Regarding claim 3, Watanabe teaches that the external electrodes 23a & 23b/33a & 33b are provided on the surface of the glass tube 22/32 (Figures 2 & 3, paragraphs [0079] & [0091]). 
Terada teaches that the heat radiation sheet 6 covers/supports the external electrode 5 on the glass bulb by a spring force (Figures 1-2, col. 3, line 1-30).
As such, the combined device of Watanabe/Terada includes a first protecting portion over the electrode 23a/33a and a second protecting portion over the electrode 23b/33b, wherein the first protecting portion and the second protecting portion are spaced apart. 
Regarding claim 4, Watanabe teaches that the discharge lamp may be used for light irradiation (paragraph [0002]). It should be noted that wavelength is not a structural limitation, rather a process-limiting parameter which does not further limit the apparatus claim. 
Moreover, as evident by the teaching of Naito et al (references are referred to PG-PUB US 2018/0230011, an equivalent English document for WO2017/033727 with publication date of March 2, 2017), a discharge/excimer lamp enclosed with xenon can emit light with a center wavelength of 172 nm (paragraph [0050]).  
Regarding claim 5, Terada teaches that the heat radiation sheet 6 includes openings at the ends for accommodating the lamp by a spring force (Figures 1-2, col. 3, line 24-32).
Regarding claim 6, Watanabe teaches that a reflective material 38 is provided around the glass tube 32 (Figure 3, paragraphs [0091] & [0180]). Terada teaches that a sheet 7 is provided between the sheet 6 and the glass bulb 2 (Figures 1-2, col. 3, line 43-45).
Regarding claim 7, Terada teaches that the heat radiation sheet 6 comprise an opening portion 6a having a tapered portion (Figures 1-2, col. 3, line 34-40).
Regarding claim 8, Watanabe teaches that the external electrodes 23a & 23b/33a & 33b are provided on the surface of the glass tube 22/32 (Figures 2 & 3, paragraphs [0079] & [0091]). Terada teaches that the heat radiation sheet 6 covers/supports the external electrode 5 on the glass bulb by a spring force (Figures 1-2, col. 3, line 1-30). As such, the combined device of Watanabe/Terada includes the first protecting portion over the electrode 23a/33a, the second protecting portion over the electrode 23b/33b, and a connecting portion therebetween, forming an integral enclosing structure.
Regarding claim 9, Terada teaches that a sheet 7 and the external electrode 5 are provided between the sheet 6 and the glass bulb 2 (Figures 1-2, col. 3, line 43-45).
Regarding claim 10, Watanabe teaches that a reflective material 38 is provided around the glass tube 32 (Figure 3, paragraphs [0091] & [0180]). Terada teaches that a sheet 7 is provided between the sheet 6 and the glass bulb 2 (Figures 1-2, col. 3, line 43-45).
   Regarding claim 11, “for vehicle application” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-11 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795